Earl Warren: Number 49, Norman C.Bernhardt versus Polygraphic Company of America. Mr. Ehrich.
Manfred W. Ehrich, Jr.: Yes, sir. May it please the Court. In this case, we would both like to argue and if it suits the Court's convenience, I would like to present the main case and leave the rebuttal to my partner, Mr. Clark.
Earl Warren: You may do then.
Manfred W. Ehrich, Jr.: This case presents the question of whether the Federal Arbitration Act applies or whether under the Erie doctrine, the state law applies as to the enforceability of an arbitration agreement in a contract which had to do with an intrastate matter and which is before this Court purely because of the diversity of this -- of citizenship of the parties. The contract was a contract by which Mr. Bernhardt, the petitioner here, was employed by Polygraphic Company as a plant manager in Vermont. The contract was drawn in New York by the attorneys of the company and included an arbitration agreement drawn with the New York law in mind and so it provided that it should be interpreted according to the New York law. Suit was brought in Vermont because Mr. Bernhardt was fired before the contract had ran and it was brought in the state court and was removed to the Federal District Court on the ground of diversity of citizenship. Then the company asked for a stay until arbitration had been had. And the District Court ruled with us that they would not grant a stay basing their decision on the Erie doctrine and then the Circuit Court reversed and we appealed here. There was -- arbitration was put into motion by the company, and now before we got to this Court, we had to have the Circuit Court stay the arbitration pending the decision here. We -- we feel that this is a plain case for the application of the Erie doctrine. And we feel that the Circuit Court was in error in holding that there was no substantive right here in the Erie sense of which of course is different from the normal sense of substantive as against procedural. And we feel that the cases relied on by the Circuit Court do not support the decision because they do not involve our situation. The Erie case established the doctrine that under the Judiciary Act, the unwritten law as well as the statutory law of the State must be applied in a diversity case. And the law of Vermont is the common law which, as we have briefed and as the other side has conceded below, would not involve the enforcement of this contract. By Vermont law, an arbitration contract is not illegal, is not invalid but is unenforceable. So that if the parties come willingly before the Arbitration Board then arbitration will be had and will be binding but neither party can force the other party to arbitrate and either party can withdraw at anytime until the award is made. The company seems to rely now on the Federal Arbitration Act and the question is whether the -- one of the questions is whether the Federal Arbitration Act applies in a purely diversity case. The cases were the Federal Arbitration Act has been applied or none of them were diversity cases in the sense that the parties were before the Court purely because of diversity of citizenship. Guaranty Trust Company against York which was a very able explanation of what the Erie case intended of -- involve the New York statute of limitations. And it was held in that case that although the statute of limitations is considered to be procedural under the common law definition of substance and procedure, yet it must be applied because its application would substantially affect the result of the case.
Felix Frankfurter: Mr. Ehrich, may I, ask to give this interruption in your argument. But wouldn't it help us to understand that would lead certainly to a sketch, would indicate what the course of the litigation would be if this were allowed to remain in the state courts or what the course of litigation and how depends to each case if what you claim is -- is -- the respondent's position and the court's position if it's so.
Manfred W. Ehrich, Jr.: Well --
Felix Frankfurter: Almost doesn't reach in the truculent to find out whether it would have to, one way or the other.
Manfred W. Ehrich, Jr.: Yes, Your Honor. If the case were allowed -- is allowed to proceed.
Felix Frankfurter: Suppose they haven't removed?
Manfred W. Ehrich, Jr.: If they had not removed, Your Honor, in Vermont, we would have had a trial about a year ago, jury trial, and the matter would have been disposed of long since and the -- the cost of litigation in Vermont would be perhaps $50. If we --
Felix Frankfurter: But is that all? But the issues will be determined by juries, that is by the obligation.
Manfred W. Ehrich, Jr.: Yes Your Honor. They would be determined by a jury in Vermont. If on the other hand we have to arbitrate, the cost is substantially higher. The bond which I assumed the company has paid is $600. The delay actually is greater and you have a hearing before --
Felix Frankfurter: Is that right as to the wide view of the -- well, this is up to Vermont so there's no conjecture.
Manfred W. Ehrich, Jr.: Yes, Your Honor. We stated from as in the -- the objections that were mentioned by you in the Wilco case really don't apply here because we do not have a jammed Court. The Court has two sessions, six months each, each year and the trial work that is ready is disposed off in two months out of each session in our county and some counties that takes the full six months. But if there's any delay, it's because the counsel of parties are not ready. So that we do not have the -- the policy, if you like, the economic necessity of arbitration in Vermont.
Hugo L. Black: Well, the difference between this so far as the result is concerned, the actual difference is that this was in Vermont state court. Get a trial before a judge and jury on the common law procedure.
Manfred W. Ehrich, Jr.: Yes, Your Honor.
Hugo L. Black: And if it is, you have a trial by arbitration.
Manfred W. Ehrich, Jr.: That's right.
Hugo L. Black: Without any jury and without any course.
Manfred W. Ehrich, Jr.: And without the rules of evidence and general rules that apply in courts and do not apply under the American Arbitration Association rulings.
Felix Frankfurter: Well -- well, we don't (Inaudible) the arbitration included? What is open for judicial oversight or review or whatever you call it.
Manfred W. Ehrich, Jr.: Well, my understanding, Your Honor, I've never been involved in an arbitration case before but my understanding is that your review is limited to what amounts to practically misfeasance on the part of the arbitrators.
Felix Frankfurter: Well, the power of the arbitrator under the agreement, what issues are open to it.
Manfred W. Ehrich, Jr.: Well, under this agreement, they have provided the rules of the American Arbitration Association should apply and the provisions of the New York Arbitration law. And under those rules, there's no record kept, the witnesses are not sworn and there's just no -- as far as I can see, judicial review doesn't amount to anything.
Felix Frankfurter: Where was this agreement made in Vermont?
Manfred W. Ehrich, Jr.: The contract was executed in New York.
Felix Frankfurter: Executed in (Voice Overlap) --
Stanley Reed: Are there any provisions with regard to the State?
Manfred W. Ehrich, Jr.: The papers were signed in New York Your Honor.
Stanley Reed: Is there any provision with regard to the State -- law of the States to get in courts
Manfred W. Ehrich, Jr.: Yes. The provision was not for -- not for exclusive jurisdiction in New York but there was a provision that the laws of the State of New York Should apply. But our answer to that is that the cases indicate that such a provision is no stronger than a provision in the contract which simply says, “This arbitration agreement shall be irrevocable.” In other words, where a Court would not enforce a direct provision line that, may -- will not enforce an indirect one by reference to the laws of another State.
Stanley Reed: In other words, you can't make a provision and the case tried in Vermont that it shall be interpreted by the laws of New York.
Manfred W. Ehrich, Jr.: That's correct, Your Honor. Well, no it isn't. As far as interpretation of the contract goes as I understand that you can --
Stanley Reed: (Voice Overlap) you can.
Manfred W. Ehrich, Jr.: Well, as far as interpretation, you can but enforceability is a different thing. The validity --
Stanley Reed: Well, I'm not enforcing those.
Manfred W. Ehrich, Jr.: That's right. You could -- cannot buy contract, bind the Vermont court to apply a New York law as to enforceability.
Felix Frankfurter: Yes. Can you --
Stanley Reed: In all cases are only where the New York contract is to a contrary to good morals and public policy in Vermont.
Manfred W. Ehrich, Jr.: My understanding, Your Honor, is that it's wider than that. That as far as a remedy --
Stanley Reed: If the laws of Vermont's and New York differ, you must follow the law of the Vermont in Vermont.
Manfred W. Ehrich, Jr.: As far as remedy and procedure go, yes, Your Honor.
Stanley Reed: And in this procedure?
Manfred W. Ehrich, Jr.: Well, Your Honor [Laughs] it is remedy according to Judge Cardozo in the Mitcham case and a whole lot of cases that have followed that and including -- I think it was the Red Cross case here. Whether it is a procedure in the common law sense is not important. It is -- it is substantive in the sense that it substantially affects the result and yet it is remedial law and I think the cases are unanimous that remedial matters are governed by the state of the forum and the law of forum and the only matters of validity in the interpretation are governed by the law of the state of contracting.
Felix Frankfurter: May I ask you whether to enable -- tell me whether -- what the New York law is, what is according to New York law of contracts. The contract entered into New York. It was found in New York. If I turn, the enforcement is to be in another sense. The New York law clear as to -- according to it, whether the law for making him a contract is the law contrary to performance, governance --
Manfred W. Ehrich, Jr.: Well, Your Honor --
Felix Frankfurter: -- (Voice Overlap) setting out the provision of contracts.
Manfred W. Ehrich, Jr.: In matter of Gant which is a New York case -- would -- would you like the citation, it's in --
Felix Frankfurter: All right (Voice Overlap) --
Manfred W. Ehrich, Jr.: -- both briefs.
Felix Frankfurter: Did you just say the result's on brief?
Manfred W. Ehrich, Jr.: Yes. That was a North Carolina contract which provided for arbitration in New York and one party was a North Carolina party, the other one came from South America. And the New York court enforced the arbitration where both parties were before the New York court voluntarily but they went into the law of the State of North Carolina and they based a decision not on the fact but the contract draws to New York law but on the fact that it was a matter of remedy and was governed by the law of the forum. And --
Felix Frankfurter: I don't mean with reference to the specific question because then, henceforth, it all -- from my point of view, get into verbalism. But generally, as New York pronounce on whether when the contract is made between two people, (Inaudible) or anywhere else in New York in lawyer's office, contemplating difficult problems in another State exclusive to itself. It is the law of performance in the other States to determine conditions under which performance can be had. Or is the New York part of the contract basis? Or has New York pronounced merely on this subject and then it varies, or the question of characterization would not fall in.
Manfred W. Ehrich, Jr.: Well, I don't think I can answer that question, Your Honor.
Felix Frankfurter: They make a difference, they make a difference in --
Manfred W. Ehrich, Jr.: The --
Felix Frankfurter: After all the -- the federal court is enforcing some kind of law, maybe is --
Manfred W. Ehrich, Jr.: The state law.
Felix Frankfurter: -- the ruling.
Manfred W. Ehrich, Jr.: Well --
Felix Frankfurter: And so both New York and Vermont agree that the place of performance governed, then you may have different considerations in -- in other words.
Manfred W. Ehrich, Jr.: Well, this isn't really answering your question but of course, the Mitcham case which was the grandfather of all these remedy cases, involved a Pennsylvania contract which was attempted to be enforced in New York prior to the New York Arbitration Act. And Pennsylvania have an Arbitration Act and the case was very similar to what we have here and that was where they decided that since this was a matter of remedy, it must be governed by the law of New York regardless of what the contract said. Now, also in Ohio, there's a case of Shafer against MGM which we cited Where the contract calls for the enforcement of New York law. And that case is direct authority that the law of the forum governs regardless of what law the parties may have contracted to have governed. And the general law -- general common rule is expressed in that case that you cannot, by contract, require a court to apply the law of another State, I think deal also.
Earl Warren: We'll recess now, Mr. --